Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12 November 2021 have been entered. Claims 1, 5-8, 12-15 have been amended. Claims 2-4, 9-11 have been canceled.  No claims have been added. Claims 1, 5-8, 12-15 are still pending in this application, with claims 1, 8, and 15 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yejin Kim on 1/21/2022.

The application has been amended as follows: 

In claim 6 line 3, change “the pixel values have been corrected” to --the pixel values 


Please amend claim 7 as follows:
7. (currently amended): The method of claim 1, wherein the correcting of the virtual content comprises generating the corrected pixel values by adding a value of each pixel of the projected reality image to a value of each pixel of the virtual content, and combining the virtual content with the projected reality image that has the corrected pixel values.

Please amend claim 14 as follows:
14. (currently amended): The electronic device of claim 8, wherein the processor is further configured to generate the corrected pixel values by adding a value of each pixel of the projected reality image to a value of each pixel of the virtual content, and combine the virtual content with the projected reality image that has the corrected pixel values.

Response to Arguments
The Applicants’ arguments (page 8 filed 12 November 2021) regarding the objection to the specification title have been fully considered and found persuasive.  The amended title is clearly indicative of the invention to which the claims are directed.  Thus, the objection to the specification title has been withdrawn.

non-transitory recording medium.  Thus, the 35 USC 101 rejection of claim 15 has been withdrawn.

Allowable Subject Matter
Claims 1, 5-8, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest identifying an overlapping area overlapping between the virtual content and the projected reality image on the translucent screen, based on the photographed reality image; 
correcting pixel values of the projected reality image reality image in the identified overlapping area to a non-zero constant value;
correcting the virtual content based on the corrected pixel values of the projected reality image.
The prior art does not disclose the combination of these references.  Prior art discloses identifying an overlapping area between a virtual object and a projected reality (real world) image, and correcting virtual content based on corrected values of the projected reality image.  These limitations can adjust a virtual object to match the lighting of the real world image.
constant, then correcting the virtual object based on the non-zero constant in the corrected projected reality image.

Regarding claim 8, in light of the allowance of claim 1, the device in claim 8 is similar and performed by the method in claim 1. Therefore, claim 8 is allowed for the same reasons as claim 1.

Regarding claim 15, in light of the allowance of claim 1, the computer program product in claim 15 is similar and performed by the method in claim 1. Therefore, claim 15 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613